DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/10/2020 and 1/6/2020 have been considered by the examiner.
INSTANT SPECIFICATION:
Film forming aid is predominantly hydrophobic such as starch, cellulose, lignin, lingo sulfonate, polyvinyl acetate, polyurethane, polyuria, copolymers of polyurethane/polyuria, acrylic polymer such as polymethacrylic acid, polyacrylamide, acrylic acid, copolymers of acrylic acid and acetates, copolymers of acrylic acid and polyvinyl alcohols, ionomers such as ethylene methacrylic acid (surlyn), sulfonated perfluorocarbon (Nafion), polystyrene sulfonate, polyvinyl acetate with grafted natural and synthetic nanofibers.  Carbon based polymers include those from plants such as starch, cellulose lignin and lignosulfonate or synthetic such as polyvinyl acetate, polyurethane, copolymers, etc. [0048]
INTRODUCTION:
The following are expressly incorporated into each and every rejection below as though fully set forth therein.
“…a quantity of ultra fine coal particles” is met by any amount of said particles.
The prior art teaches overlapping ranges of size and amounts thereby establishing a prima facie showing of obviousness. See MPEP 2144.05(I): "In the case In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)" Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The claims are drafted using the open term “comprising” as such additional steps and materials may be used.  See MPEP 2111.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)   As such the addition of other materials whether it be coal, or biomass etc. having particle sizes exceeding 100 microns is not excluded from the present claim language.
The prior art as more fully below set forth teaches the claimed coal fines with the claimed binder/coating in overlapping ranges and would therefore be expected to possess the claimed physical qualities, attributes and performance features etc. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use more than one type of coal fines in the composition of the references.
35 USC § 103
Claims 1-8 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symons (US 2009/0312448) alternatively further in view of Andrews (US 5,980,595)
Regarding Claims 1-8 and 13-17:
Symons (US 2009/0312448) discloses agglomerating small particles of average particle size of 3mm or less (overlapping the claimed particle size of 0.1, 0.05, 0.025 microns of claims 1-3) with a binder of a polyvinyl alcohol solution, a gelling agent to deliver an agglomerate (Abstract) (meeting the limitation for an particles may have an average size of less than 1 mm and include coal fines [0013] (overlapping the claimed particle size of 0.1, 0.05, 0.025 microns of claims 1-3)
The particles can be 500 microns or smaller [0034] (over lapping the claimed range of claims 1-3)
The binder mixture comprise polyvinyl alcohol of 2-35% of the binder mixture [0016] the gelling agent includes any one or more of boric acid, borax, sipiolitek, latex, (i.e. carbon polymer) bentonite and smectite [0019] 
The agglomerate may be formed by mixing the binder and gelling agent and shaping by rolling, tumbling, vibrating, granulating, extruding, cutting, pressing, pelletizing and briquetting [0021-0022]  (meeting the limitations of claims 13-16)
The composition may have multiple feed stocks (See Fig 2 12A, 12B) and comprise one or more kinds or types of fines including coal fines, etc. [0033]  and may come from waste streams form industrial activities and waste streams from mining activities [0001] (meeting the limitations of claim 17) including coal slimes [0107]
The composition may also comprise a filler such as organic materials or inorganic fibers [0024] inorganic fibers include monofilaments of rock wool, mineral wool, glass wool, ceramic wool or metallic wool or organic materials including biomass such as wood particles or other plant residue [0065] The feed stock includes one or more different types of small particles [0014] (rendering obvious claim 8 and 17)
The PVA is an excellent binder and provides good film strength [0039] and can be used as a binder on a dry weight basis of between 0.2 and 1 % [0040] synergistic binders may be used in conjunction with the PVA such as lingo sulfonate, thermoplastic dispersions, magnesium compounds, clay, Portland cement, natural latex, polyvinyl acetates, starches, sugars and cellulose inorganic salts, and alkali silicates [0051] (meeting the limitations of claims 8 for two or more agglomeration aids)
The synergistic binders minimize friability and dusting and absorb more than their own weight in liquid [0062]
Gelling agents such as hormite may be added 0.5 to 3 % by weight on dry mass [0062] 
The agglomerate has limited breakage, friability, and fissures [0064]
The agglomerate can be surface coated such as with alkaline silicate solution, magnesium chloride solution, a dispersion of hydrated lime in water [0077] (water repellant)
The size of the agglomerate is controlled by rotation speed of cylinder, and speed at which feedstock is fed into cylinder, the slower feed and higher rotation the smaller the agglomerate, the lower rotation speed and higher feed the larger the agglomerate [0093] the agglomerate size and shape can be adjusted [0105] (the size can be optimized by one of ordinary skill in the art at the time of filing the invention thereby rendering obvious the limitations of claim 13 for at least 2 mm)
The feedstock can be dry or wet [0032](overlapping and rendering obvious the various moisture contents of the claims)  The binder/PVA may be provided in a water solution [0037] and added to the feedstock [0037-0038] (meeting the limitation of 
The mixture is pumped to a blender to a mixer [0068].  The composition may be mixed with a ribbon blender then a paddle mixer [0085] (i.e. where paddle mixer is a high shear mixer).  The blender has a revolving cylinder rotated by a motor around a rotating central shaft [0088] (i.e. high shear conditions of claims 9-10) and uses a plurality of paddles or tines from the shaft to the cylinder the shape and configuration of the tines will vary depending on the requirements and are adjustable [0090] the cylinder rotates[0093] (i.e. high shear conditions of claims 9-10)
The agglomerate may be subjected to rapid drying [0041] 
The agglomerate may be dried [0023] using a heater [0074] (meeting the limitation for thermal dewatering of claim 19) 
The agglomerate may be in the form of lumps of 2 mm to 6 mm or 25 to 45 mm or 45 mm or greater [0073] (meeting/overlapping the size range of instant claim 13).
35 USC § 103
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symons (US 2009/0312448) as applied to claims 1-8 and 13-17 above further in view of Gilbert et al. (US 2008/0022586)
Regarding Claims 18-19:
Symons (US 2009/0312448) discloses the limitations above set forth. 
Symons discloses the agglomerate may be subjected to rapid drying [0041] 
dried [0023] using a heater [0074] (meeting the limitation for thermal dewatering of claim 19) 
Symons while teaching drying the agglomerate does not expressly disclose the moisture content of the agglomerate to be less than 5 % by weight.
Gilbert discloses producing fuel pellets from carbon material by mixing the material with a binder and agglomerating the mixture (Abstract) The feed may be dry or wet (Fig. 1) The feed includes ultra fine less than 0.1 mm and coal dust [0002] High moisture makes combustion inefficient [0006] once a fuel pellet is formed they are dried [0019] The coal includes bituminous coal, anthracite coal and lignite coal fines [0023][0034] a reduction in moisture provides direct increase in heat content value of the product when burned which is an economic benefit [0029] the pellet will have a final moisture content of less than 5 % (reference claim 40)(meeting the limitations of claim 18)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to dry the pellets of Symons to a water content of less than 5% wt. as taught by Gilbert to increase the heat content and economic benefit of the product of Symons.






35 USC § 103
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Symons (US 2009/0312448) as applied to claims 1-8 and 13-17 above further in view of Swensen et al (US 2015/0184099) or alternatively further in view of Swensen et al (US 2016/0082446)
Regarding Claims 9-12:
feedstock can be dry or wet [0032]  The binder/PVA may be provided in a water solution [0037] and added to the feedstock [0037-0038] The mixture is pumped to a blender to a mixer [0068] such as a paddle mixer [0085] (i.e. where paddle mixer is a high shear mixer).  The agglomerate may be subjected to rapid drying [0041] The agglomerate may be dried [0023] using a heater [0074] (meeting the limitation for thermal dewatering of claim 19) 
Symons discloses a coal slime as a source of feed stock [0097] [0102] or a coal paste and a coal slime which can be converted to free flowing granules in the form of dry fines and the wet agglomerates can be pressed into block and briquetted with excess water pressed out [0107] The particles used to form the agglomerate can be one or more kinds and can be wet or dry and can be in the form of a powder fine or a sludge [0033] 
Symons discloses the mixture is pumped to a blender to a mixer [0068].  The composition may be mixed with a ribbon blender then a paddle mixer [0085] (i.e. where paddle mixer is a high shear mixer). 
Symons discloses the agglomerate may be formed by mixing the binder and gelling agent and shaping by rolling, tumbling, vibrating, granulating, extruding, cutting, pressing, pelletizing and briquetting [0021-0022]  (meeting the limitations of claims 13-16)
The agglomerate is dried [0023]The agglomerate may be subjected to rapid drying [0041] The agglomerate may be dried [0023] using a heater [0074] (meeting the limitation for thermal dewatering of claim 19) 
Symons does not expressly disclose:
the coal in the form of a filter cake (though it teaches slime, sludge etc.) or 
the aqueous slurry having 15-50 wt.% solid and dewatered to moisture of less than 35 wt.% (though it teaches it in an aqueous solution and being dewatered) or
dewatering by vacuum filtration or by filter press.
Swensen et al (US 2015/0184099) discloses fine coal particles dewatered by mechanically removing water form the particles by vibration assisted vacuum dewatering to form a coal particle filter cake having a water content less than 35 wt.% suitable for forming pellets, extrusion, etc. (Abstract) (meeting the limitations of claim 9 for moist filter cake and dewatered to less than 35 % of claim 10)
The coal has particle diameters of less than 500 microns (Fig 5) or less than 300 microns or less than 75 microns [0014]   Smaller particles have higher surface area [0015] 
Gravity dewatering provides a pumpable slurry having 50 wt. % solids (meeting the limitations of and rendering obvious the limitations of claim 10 for 50 % solids).  The slurry may be dewatered to have less than 3 wt. % moisture to produce a solid cake via mechanical processing so less water needs to removed thermally for a target moisture of a final product [0011]
The vibration assisted vacuum dewatering can be used to dewater suspensions, slurries and froths [00112] 
The vibration assisted vacuum process may utilize any suitable apparatus including rotary vacuum dewatering [0018] the drum rotates so that the water is   including rotary drum vacuum filter devices [0065][0067] (i.e. high shear)
The references teaches filter presses are also known means for removing moisture [0043] 
The process produces a coal particles filter cake with water content suitable for extrusion to form pellets [0019] 
Moisture content greater than 27 wt.% is too wet to extrude to proper pellets as they will stick to one another and re agglomerate into a glob of pellets [0044]0045] (meting the limitations of claim 10 and rendering obvious the dewatering of the slurry for moisture less than 35 wt.%)
It would have been obvious so one of ordinary skill in the art at the time of filing the invention to use as a feedstock in Symons the coal filter cake produced by known means such as filter press or vacuum filtration or a combination thereof to reduce the moisture content of the feed stock to less than 35 wt.% and 15-50 wt.% solids/coal and/or to dewater filter press which is also a known means of dewatering as taught by Swensen as coal filter cakes is a suitable feed stock for coal processing of ultra fine particle and said moisture content is suitable for extrusion formation of pellets of coal Symons already expressly contemplates said particle size as well as coal slime/slurries, etc.  The dewatering via known processes such as filter press and vacuum filtration to a moisture content for forming coal pellets is also known and taught by Swensen would be obvious to try by Symons as it will reduce the water content of the aqueous PVA and coal to a range suitable for forming pellets such as by extrusion without forming globs of pellets.
Symons does not expressly disclose:
the coal in the form of a filter cake (though it teaches slime, sludge etc.) or 
the aqueous slurry having 15-50 wt.% solid and dewatered to moisture of less than 35 wt.% (though it teaches it in an aqueous solution and being dewatered) or
dewatering by vacuum filtration or by filter press.
Swensen et al (US 2016/0082446) discloses processing coal fines by flotation separation where the coal fines are mixed with water under high shear mixing conditions to form an aqueous slurry of coal fines having between 15 wt.% and 55 wt.% coal fines where the particles of the fines are less than 500 microns or less than 300 microns the slurry is dewatered to a coal forth having at least 15 % solid particles and the coal is further processed (Abstract) into commercially valuable coal products [0001] (meeting the limitations of claims 10-12 including overlapping ranges of solids and moisture)
The aqueous slurry of coal fines in water is processed using high shear mixing via a paddle mixer and a chopper mixer [0036] (the same type of mixer used in Symons)
High solid content coal froth is dewatered to produce a dry upgraded coal product in a dewatering process such as with filter presses, vacuum filtration systems etc.  The coal froth is dewatered with a solid content of less than 50 wt. % solids [0176] (meeting the limitations of claims 10-12 including overlapping ranges of solids and moisture) 
form a filter cake, pelletization of the filter cake to form coal pellets and further process of the pellets [0045] [0100][0115] (meeting the limitations of claim 9)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to dewater the coal slime or wet coal of Symons and the aqueous PVA and coal solution of Symons to form pellets to a moisture and solids content as taught by Swensen using the various dewatering means such as filter press, vacuum filtration to produce a commercially valuable coal pellet in the process of Symons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:  
Soane et al (US 2011/0252701) discloses forming composition such as pellets from coal fines and method of forming same [0014] 
The coal fines may dispersed in slurries of water/in aqueous suspensions and are revered and initially treated with pre drying [0023] The suspension of coal fines may include an activator polymer/activator forming complexes with the coal particles and forming agglomerates [0031] which prepares the coal particles to interact with other polymers in a tethering step [0032] where there is an interaction between the particles and an anchor particles with a tethering material which acts as a complexing agent and is a polymer forming coating on the particles [0038] 
The polymers include styrene maleic anhydride imide, polyvinylamine, etc. [0060] 
The anchor particles may include an organic particle complexed coated such as starch [0042] 

Coal slurry may be mixed for uniform dispersion homogenous suspension of 22 dry % solid, activator 50 % hydrolyzed polyacrylamide showing visible flocculation [0080]
The coal fines may have a mean particle diameter of less than 50 microns [0041] 
A coal on coal composite particle may be formed using coal from filter cake [0021] 
The composite may provide an energy source providing 1200 BTU [0021] 
The coal fines in a fluid are provided with an activator polymer to form activated coal fines then an anchor particle of coal is provided and complexing eh anchor particle with a tethering agent to form a tether bearing anchor particle, the tether bearing anchor particle is mixed with the activated coal fines to form a complex which is removed from the liquid and a complex material is a composite which is removed from the fluid.  [0016]
The coal fines are activated with an activator polymer suspended in a liquid medium such as an aqueous solution [0031] (claim 10 for mixed with an aqueous slurry of ultra fine coal particles and agglomeration aid) The polymer may be a flocculent or other polymeric substance which can be charged including anionic or cationic polymers [0034] such as poly acrylate, sulfonated polystyrene, olefinic polymers, polyallylamines, poly vinyl amine,  [0034] and activator polymers such as those containing carboxylic, sulfonate hydroxamamte groups [0035]  (i.e. a polymer agglomeration aid of claim 1, carbon based polymer of claim 6 and hydrophilic functional groups of claim 7) 
The coated coal fines are also treated with a tethering component so the fines become tethered linked or connected to the anchor particle [0038] 

The particle can comprise lingo cellulosic material, cellulosic material or plastic elastomers and the like [0045] (i.e. meeting the limitations for a blend of two or more different film forming aids of claim 8
The polymers and particles complex forming bonds [0058] 
The tethering materials include polymers such as chitosan, polyvinyl amine, etc. and interact with aggregated coal fins [0059-0060] 
Complexes of starch coal fines composite can be shaped into pellets [0071] 
Composites can be formed to make pellets [0066] 
The coal fines have a mean diameter less than 50 microns [0041] (overlapping/within the claimed size ranges of claims 1-3) Coal slurry may be mixed for uniform dispersion homogenous suspension of 22 dry % solid, activator 50 % hydrolyzed polyacrylamide showing visible flocculation [0080] (meeting claim 10 solids range) 
Kroger et al (US 4,113,817) discloses coal containing shaped bodies made by mixing particulate coal with 10 30 wt. % of a polymer 
Drozd et al (US 2009/0272028) discloses methods of solid fuel briquetting [0019] including binders such as starch [0020] the briquetting may be pressure briquetting with a press which bind the product with pressure forming solid briquettes [021] the solid fuel is an agglomerated forming a solid fuel and may include chemical agglomeration to treat the fuel product to protect from weathering and reduce fines and dust [0085] may be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057.  The examiner can normally be reached on M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMELA H WEISS/Primary Examiner, Art Unit 1796